SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended March 31, 2010, or Transition report pursuant to Section 13 or 15(d) Of the Exchange Act for the Transition Period from to No. 000-25425 (Commission File Number) MERCER INSURANCE GROUP, INC. (Exact name of Registrant as specified in its charter) PENNSYLVANIA 23-2934601 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 North Highway 31, P.O. Box 278, Pennington, NJ (Address of principal executive offices) (Zip Code) (609) 737-0426 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ Indicate by check mark if the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £ No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Number of Shares Outstanding as of April 23, 2010 COMMON STOCK (No Par Value) (Title of Class) (Outstanding Shares) TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. (Removed and Reserved) 42 Item 5. Other Information 42 Item 6. Exhibits 42 SIGNATURES 43 Exhibits: Exhibit No. Title Articles of Incorporation of Mercer Insurance Group, Inc. (incorporated by reference herein to the Company’s Pre-effective Amendment No. 3 on Form S-1, SEC File No. 333-104897.) Bylaws of Mercer Insurance Group, Inc. (incorporated by reference herein to the Company’s Annual Report on Form 10-K, SEC File No. 000-25425, for the fiscal year ended December 31, 2003.) Certification of Chief Executive Officer in accordance with Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer in accordance with Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer in accordance with Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer in accordance with Section 906 of the Sarbanes-Oxley Act of 2002 2 Forward-looking Statements Mercer Insurance Group, Inc. (the “Group”) may from time to time make written or oral “forward-looking statements,” including statements contained in the Group’s filings with the Securities and Exchange Commission (including this Quarterly Report on Form 10-Q and the exhibits hereto and thereto), in its reports to shareholders and in other communications by the Group, which are made in good faith by the Group pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements with respect to the Group’s beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions, that are subject to significant risks and uncertainties, and are subject to change based on various factors (some of which are beyond the Group’s control). The words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan” and similar expressions are intended to identify forward-looking statements. The following factors, among others, could cause the Group’s financial performance to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements: · future economic conditions in the regional and national markets in which the Group competes which are less favorable than current or expected conditions; · the effects of weather-related and other catastrophic events; · the concentration of insured accounts in California, New Jersey and Pennsylvania; · the effect of legislative, judicial, economic, demographic and regulatory events in the seven states in which we do the majority of our business as of March 31, 2010; · the continuation of an A.M. Best rating in the Excellent category; · the ability to enter new markets successfully and capitalize on growth opportunities either through acquisitions or the expansion of our producer network; · the ability to obtain regulatory approval for an acquisition, to close the transaction, and to successfully integrate an acquisition and its operations; · financial market conditions, including, but not limited to, changes in interest rates and in the stock markets causing a reduction of investment income or investment gains, an acceleration of the amortization of deferred policy acquisition costs, reduction in the value of our investment portfolio or a reduction in the demand for our products; · the impact of acts of terrorism and acts of war; · the effects of terrorist related insurance legislation and laws; · inflation; · the cost, availability and collectability of reinsurance; · estimates and adequacy of loss reserves and trends in losses and loss adjustment expenses; · heightened competition, including specifically the intensification of price competition, the entry of new competitors and the development of new products by new and existing competitors; · changes in the coverage terms selected by insurance customers, including higher deductibles and lower limits; · our inability to obtain regulatory approval of, or to implement, premium rate increases; · the potential impact on our reported net income that could result from the adoption of future accounting standards issued by the Financial Accounting Standards Board or other standard-setting bodies; 3 · the inability to carry out marketing and sales plans, including, among others, development of new products or changes to existing products and acceptance of the new or revised products in the market; · unanticipated changes in industry trends and ratings assigned by nationally recognized rating organizations; · adverse litigation or arbitration results; · the ability to carry out our business plans; · disruption in world financial markets, which could adversely affect demand for the Company’s products, and credit risk associated with agents, customers, and reinsurers, as well as adversely affecting the Company’s investment portfolio value and investment income. Disrupted markets could present difficulty if the Company needed to raise additional capital in the future, or · adverse changes in applicable laws, regulations or rules governing insurance holding companies and insurance companies, and environmental, tax or accounting matters including limitations on premium levels, increases in minimum capital and reserves, and other financial viability requirements, and changes that affect the cost of, or demand for our products. The Group cautions that the foregoing list of important factors is not exclusive. Readers are also cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date of this report. The Group does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Group. 4 Part I — FINANCIAL INFORMATION Item 1. Financial Statements MERCER INSURANCE GROUP, INC. AND SUBSIDIARIES Consolidated Balance Sheets March 31, 2010 and December 31, 2009 (Dollars in thousands, except share amounts) Assets (Unaudited) Investments, at fair value: Fixed-income securities, available for sale, at fair value (cost $366,388 and $348,635, respectively) $ Equity securities, at fair value (cost $8,050 and $7,516, respectively) Total investments Cash and cash equivalents Premiums receivable Reinsurance receivables Prepaid reinsurance premiums Deferred policy acquisition costs Accrued investment income Property and equipment, net Deferred income taxes Goodwill Other assets Total assets $ Liabilities and Equity Liabilities: Losses and loss adjustment expenses $ Unearned premiums Accounts payable and accrued expenses Other reinsurance balances Trust preferred securities Advances under line of credit Other liabilities Total liabilities Stockholders’ Equity: Preferred stock, no par value, authorized 5,000,000 shares, no shares issued and outstanding - - Common stock, no par value, authorized 15,000,000 shares, issued 7,074,333 shares, outstanding 6,898,936 and 6,883,498 shares - - Additional paid-in capital Accumulated other comprehensive income Retained Earnings Unearned ESOP shares ) ) Treasury stock, 632,076 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ See accompanying notes to consolidated financial statements. 5 MERCER INSURANCE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS Three Months Ended March 31, 2010 and 2009 (Dollars in thousands, except per share data) (Unaudited) Revenues: Net premiums earned $ Investment income, net of expenses Net realized investment gains (losses) Other-than-temporary impairments (none allocated to Other ) ) Comprehensive Income) Other net realized investment gains 54 Total net realized investment gains (losses) ) Other revenue Total revenues Expenses: Losses and loss adjustment expenses Amortization of deferred policy acquisition costs (related party amounts of $263 and $253, respectively) Other expenses Interest expense Total expenses Income before income taxes Income taxes Net income $ Earnings per common share: Basic $ Diluted $ See accompanying notes to consolidated financial statements. 6 MERCER INSURANCE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Three months ended March 31, 2010 (Unaudited, dollars in thousands) Accumulated Additional other Unearned Preferred Common paid-in comprehensive Retained ESOP Treasury stock stock capital income earnings shares stock Total Balance, December31, 2009 $
